This matter comes before the Court sua sponte on consideration of appellant's pro se notice that he is appealing the October 29, 1998 entries which overrule his pro se requests for production of information and order that his driver's license be forfeited for failure to appear. The record reflects that appellant was charged with two speeding violations and one seatbelt violation, all of which remain pending before the lower court.
Pursuant to R.C. 2505.02(B)(1), "[a]n order is final and appealable if it affects a substantial right in an action that in effect determines the action and prevents a judgment." The October 29th entries do not prevent judgments for or against appellant on the pending cases.
Accordingly, the October 29th entries are not final appealable orders and this Court does not have jurisdiction to consider the merits of the appeal.
Appeal DISMISSED. Costs to Appellant.
Abele, J. and Evans, J.
Concur
                                ------------------------------- Roger L. Kline, Presiding Judge